Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
2.    Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-5, 7-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki Ito (“Ito”), U.S. Patent Publication No. 2015/0205644 and Yu et al. (“Yu”), U.S. Patent Publication No.  2014/0196050.
Regarding Claims 1, 7 and 14, Ito teaches a power/workload management system, comprising: 
a power system [Fig-1(AC power that provide power to device 10); 
a first computing device (processor device-2) that is coupled to the power system [Fig-1] and that is configured to perform a first workload [Para: 0043 (perform work load as scheduled by the “task scheduler”)]; 
a second computing device (processor device-3) coupled to the power system [Fig-1]; and 
a management subsystem (power supply controller 4) that is coupled to the first computing device (device-2) and the second computing device (device-3) [Para: 0064; Fig-1], wherein the management subsystem is configured to: 
	identify a reduced power event associated with the power system [Para: 0073(“a state where the value indicative of the power and load status of the system is minimized … as the battery is almost empty and is not capable of supplying a more than adequate amount of electrical power”)]; 
	determine that the first computing device is associated with a higher power consumption (when a power and load status value “indicative of the of the system is maximized, it is 
prescribed that as many tasks as possible be assigned to the high-performance 
processor 2”) than the second computing device [Para: 0073(“on the other hand, the value indicative of the power and load status of the system is minimized, it is prescribed that as many tasks as possible be assigned to the low-power-consumption processor 3”))
move, in response to determining that the first computing device is associated with the higher power consumption than the second computing device, the first workload to the second computing device such that the second computing device performs the first workload [Para: 0073(task “assignment standard is adjustable in accordance with the power and load status of the system”) and 0129(task y assigned and “running in the high-performance processor is assigned to low power-consumption processor 3” based on “the power and the load status” as described in 0130 where the system enters in low power consumption mode due to battery condition as set forth above) and Fig-10(see steps 404, 405, 415, 420)]; and 
configure, in response to moving the first workload to the second computing device, the first computing device in a reduced power consumption state in which the first computing device include reduced operating capabilities [Para: 0097(power supply status monitoring mechanism “notifies the power saving control mechanism 700 of the system status such as … where the supply of electrical power is inadequate” as a result “the system is minimized” based on power and load status value, see 0073.) and 0098(where in the minimized state, the high performance processor is “placed in an intermittent mode until its processing is requested again”. In other words, the high power processor is placed in reduced power mode where it can execute some functionalities that is permitted by the remaining battery power or having a reduced operating capability)].
Ito does not disclose expressly determine, in response to identifying the reduced power event that the first computing device is a higher power consumption than the second computing device; and 
	move, in response to identifying the reduced power event and determining that the first computing device is associated with the higher power consumption than the second computing device, the first workload to the second computing device so that the first work load can be performed by the second computing device.
In the same field of endeavor (e.g., load processing among plurality of heterogeneous cores) Yu teaches identifying a reduced power event [Para: 0043(when a “CPU load measured” for large core 221 in accordance with “processing capability”, see para: 0045 and based on power consumption and operating frequency, see para: 0040)], and 
determine, in response to identifying the reduced power event that a first computing device (core 221) is a higher power consumption than a second computing device (core 231)  [Para: 0040(when CPU load is measured (at 0043) and selecting a core based on capability (at 0045) determining that “large core 221 have high power consumption and operate at high operating frequency … small core 231 have low power consumption and operate at a low operating frequency”)]; and 
	move, in response to identifying the reduced power event and determining that the first computing device is associated with the higher power consumption than the second computing device, the first workload to the second computing device so that the first work load can be performed by the second computing device [Para: 0034(“reassigned … based on measured CPU load … can make reverse switch from high performance core to the low power core”) and 0043(“when CPU is measured …switches the task from the large core 221 to the small core 231”)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ito’s teachings of identifying a reduced power event associated with the power system to determine that first computing device is higher power consumption than second computing device and to move, first workload to the second computing device to performs the first workload with Yu’s teachings of determine, in response to identifying the reduced power event that the first computing device is a higher power consumption than the second computing device and to move the first workload to the second computing device so that the first work load can be performed by the second computing device for the purpose of powering down and saving power for larger core consuming more [Yu, Para: 0045].
Regarding Claims 2, 8 and 15, Ito teaches wherein the power system includes battery backup device, and wherein the reduced power event includes a primary power supply loss that causes the first computing device and the second computing device to consume power from the battery backup device [Para: 0064 and 0073].
Regarding Claims 3, 9 and 16, Ito teaches wherein the management subsystem is configured to:
	receive, prior to identifying the reduced power event associated with the power system, power consumption information from each of the first computing device and the second computing device [Para: 0064(“available electrical power is more than adequate is a state where an operation” or when determining “remaining battery power for a battery-driven system is becoming inadequate … the high-performance processor 2, the low-power-consumption processor 3”)];
	generate, prior to identifying the reduced power event associated with the power system and using the power consumption information received from each of the first computing device and the second computing device, a computing device power consumption ranking (creating “a value indicative of the power and load status”); and
use the computing device power consumption ranking to determine that the first computing device is associated with the higher power consumption than the second computing device [Para: 0073(when processor assignment is “adjusted” based on power and load status value when battery power “is not capable of supplying a more than adequate amount of electrical power” to high performance processor 3)].
Regarding Claims 4, 10 and 17, Ito teaches wherein the reduced power consumption state is a hibernate state [Para: 0064(when “power supply controller 4 … stop the supply of electrical power when bringing the high-performance processor and the low-power-consumption processor to a halt” i.e., a sleep state)].
Regarding Claims 5, 11 and 18, Ito teaches wherein the management subsystem is configured to: receive computing device hardware operation information from each of the first computing device and the second computing device (when receiving information that “the high-performance processor 2 is forced to wait until the low-power-consumption processor 3 completes the processing of task D'”); and 
	store, in a database, the computing device hardware operation information received from each of the first computing device and the second computing device [Para: 0123(high-performance processor 2 complete the remaining process of task D' based on the information)].
Regarding Claims 13 and 20, Ito teaches wherein the management engine is configured to: perform computing device cluster coordination operations for the first computing device and the second computing device [Para: 0122, 0123, 0126-0130 and Fig-6, 8-10].


4.	Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Yu as applied claim 1 above (herein after “Ito-Yu”) and further in view of Manousakis et al. (“Mano”), U.S. Patent Publication No.  2021/0318745.
Regarding Claims 6, 12 and 19, Ito-Yu teaches all the limitation of claims 5, 12 and 19 as described rejecting claims 1, 7 and 14   above.    Ito-Yu does not disclose expressly wherein the management subsystem is configured to identify a power spike event associated with the power system; and 
use the computing device hardware operation information for each of the first computing device and the second computing device stored in the database to identify which of the first computing device and second computing device is responsible for the power spike event.
In the same field of endeavor (e.g., managing power resources for severs in data center) Mano teaches wherein a management subsystem is configured to identify a power spike event associated with a power system (“experience power utilization spike”); and 
use a computing device hardware operation information for each of the first computing device and the second computing device stored in the database to identify which of the first computing device and second computing device is responsible for the power spike event [Para: 0069 (“first server rack” may responsible for power spike)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ito-Yu’s teachings of receive computing device hardware operation information from each of the first computing device and the second computing device with Mano’s teachings of management subsystem is configured to identify a power spike event associated with a power system and which device is responsible for power spike to identify which of Ito’s first computing device is associated with a higher power consumption or the second computing device associated with lower power consumption is responsible for power spike for the purpose of dynamically controlling task operation and power in order to prevent performance degradation.  
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187